954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re James V. KETCHAM, Debtor.Charron L. BENJAMIN, Plaintiff-Appellee,v.James V. KETCHAM, Defendant-Appellant.
No. 91-1446.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
James v. Ketcham appeals from the order of the district court affirming the bankruptcy court's determination that a debt owed one Charron Benjamin is not dischargeable in bankruptcy.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The parties have waived oral argument.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking to discharge a debt of $12,500, Ketcham filed for personal bankruptcy.   The bankruptcy court determined that Ketcham's debt to Benjamin was not dischargeable pursuant to § 532(a)(2)(A) of the Bankruptcy Code.  11 U.S.C. § 532(a)(2)(A).   The bankruptcy court's judgment also awarded Benjamin interest on the debt and costs in the amount of $120.00.   The district court accepted briefs and heard oral argument from the parties and affirmed the judgment of the bankruptcy court.


3
On appeal, this court must accept the bankruptcy court's findings of fact unless they are clearly erroneous.   Knoxville Teachers Credit Union v. Parkey, 790 F.2d 490, 491 (6th Cir.1986).   A review of the entire evidence does not leave this panel with the definite and firm conviction that a mistake has been committed.   See United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948).


4
Accordingly, the judgment of the bankruptcy court, as affirmed by the district court, is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.